Citation Nr: 0835880	
Decision Date: 10/20/08    Archive Date: 10/27/08

DOCKET NO.  06-05 540	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Berry, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1975 to August 
1980.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in July 2005 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.

In August 2008, the appellant testified during a hearing 
before the undersigned Veterans Law Judge at the Houston, 
Texas RO; a transcript of the hearing is of record.


FINDING OF FACT

The competent medical evidence does not etiologically link 
the veteran's hepatitis C to his active duty service. 


CONCLUSION OF LAW

Hepatitis C was not incurred or aggravated during active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R § 3.303 (2007).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA) imposes a 
duty on the United States Department of Veterans Affairs (VA) 
to notify and assist a claimant in developing a claim.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).  Upon receipt of a 
complete or substantially complete application for benefits, 
VA is required to notify the claimant and his or her 
representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  The 
requirement of requesting that the claimant provide any 
evidence in his possession that pertains to the claim was 
eliminated by the Secretary during the course of this 
appeal.  See 73 Fed. Reg. 23353 (final rule eliminating 
fourth element notice as required under Pelegrini II, 
effective May 30, 2008).  Thus, any error related to this 
element is harmless.  This notice must be provided prior to 
an initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

With regard to claims for service connection for a 
disability, the notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of the 
claim: (1) veteran status; (2) existence of a disability; (3) 
a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  Thus, upon receipt of an application for a 
service-connection claim, VA must review the information and 
the evidence presented with the claim and provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application including notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id.

An April 2005 VCAA letter informed the veteran of the 
evidence necessary to substantiate his service connection 
claim for hepatitis C.  The letter advised the veteran of his 
and VA's respective duties for obtaining evidence.  The VCAA 
letter requested the veteran to provide any evidence in his 
possession and he was informed that it was ultimately his 
responsibility to ensure that VA received any evidence not in 
the possession of the Federal government.  

However, the veteran was not notified of the disability 
rating and effective date.  The lack of notice with respect 
to those elements in the aforementioned VCAA notice letter is 
harmless error as the claims are being denied and, 
consequently, no disability rating or effective date will be 
assigned.

With regard to the duty to assist, the claims file contains 
service medical records and VA treatment records.  
Additionally, the claims file contains the veteran's 
statements in support of his claim and a Board hearing 
transcript. The Board has reviewed such statements and it 
concludes that the veteran has not identified further 
relevant available evidence not already of record. The Board 
has also reviewed the medical records for references to 
additional treatment reports not of record for the time 
period at issue, but has found nothing to suggest that there 
is any outstanding available evidence with respect to the 
veteran's claim.  

The Board acknowledges that the veteran was not provided with 
a VA examination.  VA has a duty to provide a VA examination 
when the record lacks evidence to decide the veteran's claim 
and there is evidence of (1) a current disability, (2) an in-
service event, injury, or disease, and (3) some indication 
that the claimed disability may be associated with the 
established event, injury, or disease.  See 38 C.F.R. § 
3.159; McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In 
this case, there is no evidence of record that indicates the 
veteran was diagnosed or treated for hepatitis C in service 
and there is no other indication that the hepatitis C is 
associated with military service.  Thus, the veteran has not 
presented sufficient evidence to trigger VA's duty to provide 
an examination.

Based on the foregoing, the Board finds that all relevant 
facts have been developed properly and sufficiently and no 
further development is required to comply with the duty to 
assist the veteran in developing the facts pertinent to his 
application of entitlement to service connection for 
hepatitis C.


II.   Merits of the Claim for Service Connection

The veteran filed a claim for entitlement to service 
connection for hepatitis C in March 2005.  He contends that 
he contracted hepatitis C from a blood transfusion after a 
motor vehicle accident during military service.  The RO 
denied his claim.  The veteran appeals this decision.

Service connection may be granted to a veteran for a 
disability resulting from a disease or injury incurred in or 
aggravated by military service.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.  For the showing of chronic disease in 
service, there must be a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time.  If 
chronicity in service is not established, evidence of 
continuity of symptoms after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).  Service connection may be 
granted for a disease diagnosed after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).  In addition, service connection may be presumed 
for certain chronic diseases that are manifested to a 
compensable degree within one year after separation from 
service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309(a).

To establish service connection for a claimed disorder, there 
must be (1) medical evidence of current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); Pond v. West, 
12 Vet. App. 341, 346 (1999); Degmetich v. Brown, 104 F.3d 
1328 (Fed. Cir. 1997).  Such determination is based on an 
analysis of all the evidence of record and evaluation of its 
credibility and probative value.  Baldwin v. West, 13 Vet. 
App. 1, 8 (1999).

The veteran's VA treatment records support his claim to 
having a current diagnosis of hepatitis C.  Thus, the first 
criterion for service connection has been established.  

However, the Board finds that the medical evidence of record 
does not support the veteran's claim.  The veteran's service 
medical records were negative for complaints or treatment for 
symptoms associated with hepatitis C and the evidence does 
not otherwise show that he was diagnosed with or treated for 
hepatitis C at any time during his active duty service.  The 
earliest record of a diagnosis for hepatitis C is found in a 
July 2004 VA treatment record, approximately 24 years after 
his discharge from service.  Such a lapse of time between 
service separation and the earliest documentation of a 
current disability is a factor that weighs against the 
service connection claim.  See Maxson v. Gober, 230 F.3d 1330 
(Fed. Cir. 2000).  An October 2004 treatment record notes 
that the veteran reported his risk factors for hepatitis 
included a blood transfusion in 1977, intranasal cocaine use 
in 1976, past IV drug use, and multiple sex partners.  
Nonetheless, the record indicates that no physician has ever 
asserted that the veteran's hepatitis C occurred in service 
or is related to any incident in service.  

Furthermore, the service medical records do not indicate that 
the veteran received a blood transfusion during his military 
service.  The service medical records reveal that the veteran 
was involved in a motor vehicle accident in October 1978.  
The veteran was diagnosed with a laceration of the lower mid 
forehead, a laceration of the supranasal area, and an open 
chip fracture of the nasal bone.  The treatment provided to 
the veteran was a suture repair to the laceration on the 
forehead.  The evidence also shows that the veteran received 
intravenous treatment.  However, the service treatment 
reports did not reveal that he received a blood transfusion.  

The veteran contends that his hepatitis C is related to his 
military service.  Lay persons can provide an account of 
observable symptoms.  See Caldwell v. Derwinski, 1 Vet. App. 
466, 469 (1991).  However, lay assertions regarding medical 
matters such as an opinion whether a disability is related to 
an event in-service has no probative value because lay 
persons are not competent to offer medical opinions.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  The 
veteran is not a licensed health care professional; 
therefore, the lay evidence offered by the veteran is not 
competent medical evidence and does not prove a relationship 
between the veteran's current hepatitis C and his military 
service.  
As the preponderance of the evidence is against the veteran's 
claim, the benefit of the doubt rule is not for application.  
See Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001); 
see also 38 U.S.C.A. § 5107.  Accordingly, the Board finds 
entitlement to service connection for hepatitis C is not 
warranted.    


ORDER

Entitlement to service connection for hepatitis C is denied.



____________________________________________
John E. Ormond, Jr. 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


